﻿I wish to extend to President Razali Ismail
Ecuador’s warm congratulations on his election, which is a
tribute to his valuable contributions to the work of our
world Organization in his capacity as Permanent
Representative of Malaysia. I wish also to convey our
thanks to Mr. Diogo Freitas do Amaral, President of the
General Assembly at its fiftieth session, for the fruitful
work he accomplished.
I wish to express to the delegation of Bulgaria the
heartfelt condolences of the Government of Ecuador for
the irreparable loss it has suffered with the killing of
former Prime Minister Lukanov. Our condolences go also
to the family and friends of that eminent man.
On the threshold of the twenty-first century, we
remain immersed in a process of profound change on the
international scene, resulting from the end of the
ideological confrontation between East and West. We are
seeing the emergence of new opportunities for peace-
building, for the strengthening of development, for the
diffusion of democracy and for stepped-up international
cooperation, especially politically. Ecuador believes that
we should take maximum advantage of these positive
factors and use them as a basis on which to devise the
most ambitious programme possible for the coming years,
with the goal of a world of equity and justice, a world in
which future generations can live well, in secure
conditions, at peace with themselves and with the
environment on which their very survival depends.
In these circumstances, the essential objective of our
Organization, as established in the Charter, remains the
same: the maintenance of international peace and security.
To attain this objective, it is imperative that all Member
States reaffirm their faith in the purposes and principles
enshrined in the Charter. Most fundamentally, this means
banning the threat or use of force against the territorial
integrity or the political independence of any State, as
well as the obligation to settle international disputes
exclusively by peaceful means. The larger goal of
international security should be seen as embracing the
political, economic and social conditions in which all
nations develop.
While the danger of worldwide nuclear destruction
has receded, Ecuador continues to maintain that
preventing the proliferation of nuclear weapons is not an
end in itself, but an intermediate step towards the ultimate
objective of totally banning and completely destroying all
nuclear weapons. Ecuador regrets that the Conference on
Disarmament was unable to adopt by consensus the
Comprehensive Nuclear-Test-Ban Treaty (CTBT). It takes
the view, however, that the text supported by most States,
which has been endorsed by the General Assembly and
opened for signature by States, is an important step
towards that objective. Ecuador has signed that
instrument. Although it is not the ideal instrument for
which the Conference on Disarmament was striving, it
would be a mistake to start this long and arduous process
all over again. Ecuador will also continue to work for
21


general and complete disarmament, which will eliminate
once and for all the grave danger inherent in weapons of
mass destruction and end the squandering of scarce national
resources on weapons.
Ecuador voted in favour of resolution 49/75 K, by
which the General Assembly requested the International
Court of Justice to issue an Advisory Opinion as to whether
international law authorizes the threat or use of nuclear
weapons in any circumstances. We welcome the Court’s
unanimous finding that
“There is in neither customary nor conventional
international law any specific authorization of the
threat or use of nuclear weapons.”
The finding also states that
“A threat or use of force by means of nuclear
weapons that is contrary to Article 2, paragraph 4, of
the United Nations Charter and that fails to meet all
the requirements of Article 51, is unlawful.”
In its finding, the Court also expresses the view that
“There exists an obligation to pursue in good faith and
bring to a conclusion negotiations leading to nuclear
disarmament in all its aspects under strict and
effective international control.”
The Government of Ecuador believes that the General
Assembly should endorse these views, which form a basis
for the continued work of the international community to
bring about the definitive banning of nuclear weapons.
Terrorism in all its forms and manifestations;
organized international crime; and the production,
consumption and trafficking of all illicit drugs continue to
pose grave threats that undermine international stability and
the security and well-being of society in general. To
eradicate these evils, we need a coordinated and persistent
international effort in which all States should be involved,
in accordance with their capacity and with their degree of
responsibility. In this regard, Ecuador is complying
appropriately with its obligations.
We are currently experiencing the rapid globalization
and interdependence of the world economy, which requires
the adoption of rational domestic policies and a favourable
international economic environment. At present, the
promotion of economic development is reflected in the
liberalization of trade agreements and the establishment of
an open multilateral commercial system. This new state
of affairs has favourable effects; however, in certain
circumstances, it produces adverse consequences. For that
reason it is imperative that policies and the international
environment be structured so as to derive maximum
benefit from these trends and minimize the negative
effects. Ecuador is mindful of this situation, but would
also like to stress the need, as expressed by the Heads of
State and Government in the Declaration on the Occasion
of the Fiftieth Anniversary of the United Nations, to
“Invigorate the dialogue and partnership between all
countries in order to secure the existence of a
favourable political and economic environment for
the promotion of international cooperation for
development based on the imperatives of mutual
benefit and interest and genuine interdependence,
while recognizing that each country is ultimately
responsible for its own development”. (resolution
50/6, para. 8)
In this regard, direct foreign investment in developing
countries is particular important because it accelerates the
economic process to the benefit of both the investors and
of the recipient economies.
The United Nations should continue to be an
important catalyst in support of the economic and social
development of the developing countries and of the
disadvantaged and marginalized sectors. The world
Organization has sponsored global conferences to address
vital problems related to the environment, population,
social development, crime, the advancement of women,
the protection of the family, human settlements, trade and
development, and public administration. The
recommendations and initiatives adopted at those
conferences have set genuine priorities for the
international community in the promotion of development.
Nevertheless, what has been achieved to date in many of
these fields is still uneven and insufficient. Therefore,
Ecuador reaffirms that, in order to effectively implement
these decisions, there needs to be a rapid mobilization of
the resources for development, as well as a more efficient
use of those resources. Without such an international
commitment, all the conferences’ recommendations and
other similar pronouncements will only enlarge the
overloaded archives of our foreign ministries. Given the
persistence of such environmental problems as the lack of
drinking water, threats to biological diversity, the
depletion of the ozone layer, the warming of the
atmosphere, the diminishing soil productivity,
desertification and diminishing food security,
22


Governments of both industrialized and developing
countries must take joint, concerted action.
Ecuador, faithful to its democratic traditions, has
recently provided an example of a transparent electoral
process and of respect for the popular will. As a result,
President Abdalá Bucaram was elected to lead the country,
and for the first time in Ecuadorian history, a woman, Mrs.
Rosal'a Arteaga, has been elected Vice-President of the
Republic. The new Administration’s first and principal
actions are focused on social policies, especially on
combating poverty and on a wide-ranging national
programme of low-cost housing.
Given its faith in the will of the people, Ecuador
welcomes the growing trend towards democratization: more
and more countries have adopted multi-party systems,
organized free and fair elections and begun to transform
themselves into more open and participative societies.
However, Ecuador also believes that this process does not
happen spontaneously but requires the understanding and
support of the international community so as to create and
sustain conditions conducive to such changes. In other
words, democracy and hunger are antithetical elements that
cannot exist together.
The Vienna Declaration and Programme of Action —
which is steadily gaining practical force and
effectiveness — reaffirm the solemn commitment of all
States to promote and protect all human rights and
fundamental freedoms. The interrelationship between human
rights, democracy and development articulated in that
Declaration and Programme, calls for a comprehensive and
global approach to ensure the promotion and protection of
human rights.
In the Declaration on the Occasion of the Fiftieth
Anniversary of the United Nations, the Heads of State and
Government reaffirmed that all human rights are universal,
indivisible, interdependent and interrelated. They made a
commitment, among other things, to protect all human
rights and fundamental freedoms; to strengthen laws,
policies and programmes to secure the full and equal
participation of women in all spheres of political, civil,
economic, social and cultural life; to promote and protect
the rights of the child; to ensure protection of the rights of
people who are particularly vulnerable, including young
people, the disabled, the elderly and migrant workers; and
to promote and protect the rights of indigenous populations.
Ecuador considers that human rights has become one of the
most important spheres of United Nations action. It
supports the work of the United Nations High
Commissioner for Human Rights in his efforts to carry
out this broad and important programme of activities.
It should be recalled that economic and social
problems are not restricted to the most disadvantaged
countries. A number of societies are seriously threatened
by increasing external debt, the instability of the
international financial system, persistent unemployment,
intractable poverty and increasingly destructive waves of
crime and corruption. The inequality gap between
developed and developing countries remains unacceptably
large and continues to widen. More than 1 billion people
lack drinking water, and 1.7 billion do not have access to
proper health facilities. This means that poverty continues
to affect more than one fifth of the world’s population.
Hunger, malnutrition, health problems, a total lack of
housing, limited access to education and other public
services and resources, social exclusion, alienation and
violence are only a few of the many factors associated
with poverty. The fight against this scourge is one of the
greatest challenges that the United Nations and its
specialized agencies must face in close cooperation with
non-governmental organizations and the international
community as a whole. Since 1990, commitments have
been made and goals established, with a view to
achieving the overall objective of eradicating poverty in
partnership with all the actors associated with
development. In this context, and from this lofty rostrum,
Ecuador would like to issue an urgent appeal to all
Member States to intensify international cooperation, in
its many aspects, in order to fight vigorously together to
ensure that these commitments and goals have practical
and effective application. We must remember that poverty
is not only a malady which destroys the societies directly
affected, it is also a corrosive contagion that prevents
international relations from developing on a basis of
justice and equity.
Ecuador is a multi-ethnic country with sizeable and
important indigenous groups and significant black
minorities. For this reason, it considers that the
International Decade of the World’s Indigenous People,
declared by this General Assembly, establishes a
programme of action that will restore the rights of those
peoples, which have systematically been victims of a long
historical process of exclusion and discrimination. We
believe it is incumbent on the entire international
community to build universal understanding of the fact
that protecting those populations also means preserving
the cultural heritage of humankind. Ecuador trusts that it
can rely on international cooperation in order to
23


appropriately fulfil its obligation in this respect, in
coordination with its national programmes.
The founders of the United Nations must have realized
that they could not foresee exactly what the world would be
like 50 years hence. On the other hand, they established
basic objectives and principles and incorporated them in a
Charter that is sufficiently flexible to enable the
Organization to serve its peaceful objectives and to evolve
in response to new challenges. This is why the Charter, and
its purposes and principles, has endured. However, today’s
changed circumstances, which determine the functioning of
the United Nations, demand a modification in the structure
and the operational practices of our Organization. It is
necessary, among other things, to increase the United
Nations capacity to prevent conflicts through preventive
diplomacy, peacekeeping and peacebuilding. We need better
ways and means to respond to the challenges of emergency
situations. And, along with all of this, it is essential to fully
carry out the work of economic and social development.
The General Assembly must be revitalized as the pre-
eminent organ in which all Member States exercise on an
equal footing their rights and duties as set forth in the
Charter. Equitable representation in the Security Council
must be assured, and its size must be in proportion with the
number of Member States. It must cease being an elitist
organ with antidemocratic privileges, and the efficiency and
transparency of its work must be enhanced. The Economic
and Social Council must regain its essential original
functions as set out in the Charter: primarily, to promote
well-being and to improve living standards for all the
inhabitants of the Earth. The current financial crisis is
seriously affecting the United Nations ability to fulfil the
lofty objectives set forth in the Charter. The greatest
debtors should set an example of their readiness to fulfil
their obligations. Only if there is a general willingness to
provide the United Nations with the resources it needs, as
well as the necessary political support, will it be possible
for the global Organization to live up to the trust and hopes
that humankind has vested in it.
I wish to inform the General Assembly that since the
last session, as regards the peacemaking process being
carried out pursuant to the Itamaraty Declaration between
Ecuador and Peru, and with the participation of the
guarantor countries — Argentina, Brazil, Chile and the
United States — several meetings have taken place at both
the diplomatic and military levels. At these there has been
significant progress, progress that my delegation regards as
conducive to finalizing the procedures for discussions on
the substance of the border dispute between the two
countries. The Government of Ecuador will continue to
work towards the achievement of the ultimate goal, which
is no less than a fair, definitive and honourable solution
to the problem.



